UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported August 10, 2012 Viggle Inc. (Exact name of Registrant as Specified in its Charter) Delaware 0-13803 33-0637631 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 902 Broadway, 11th Floor New York, New York (Address of principal executive offices) (Zip Code) (212)231-0092 (Registrant’s Telephone Number, including Area Code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions ( see General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Certain Principal Officers; Compensatory Arrangements of Certain Officers. As previously reported on the Company’s Form 8-K dated June 22, 2012, Janet Scardino was removed as a Director of the Company on June 18, 2012 and as Chief Executive Officer on June 19, 2012.On August 9, 2012, the employment of Ms. Scardino was terminated. As also reported on the Company’s Form 8-K dated June 22, 2012, Robert F.X. Sillerman, the Executive Chairman of the Company, was named the Chief Executive Officer by the Board of Directors on June 19, 2012. Item 8.01.Other Events. On August 13, 2012, the Company issued a press release relating to the appointment by Robert F. X. Sillerman of Benjamin Chen, a Director of the Company,to the Office of the Chairman, to advise and consult with Robert F.X. Sillerman, the Company’s Chief Executive Officer.The Company also announced the termination of Ms. Scardino’s employment. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press release dated August 10, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VIGGLE INC. Date: August 13, 2012 By: /s/ Mitchell J. Nelson Name:Mitchell J. Nelson Title:Executive Vice President
